DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks filed on 9 March 2022. This Action is made FINAL.

Claims 1-6 received on 03/09/2022 are considered in this Office Action. Claims 1-6 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 is being considered by the
examiner.

Response to Arguments
Applicant’s arguments with respect to rejection of claims 4-6 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Applicant’s arguments with respect to rejection of claims 1-3 under 35 USC § 103 have been fully considered, but are not persuasive.

Regarding claims 1 and 3, Applicant argued that Ueno in view of Bruce fails to teach the following claim limitation: “wherein upon receiving an operational input to stop the cooperative operation, the portable device notifies the driver of a warning message or ignores the received operational input if the event location is set in the automated-driving control area”, specifically the condition of “if the event location is set in the automated-driving control area”. 

Examiner respectfully disagrees.
As the Examiner have stated in the Non-final Rejection, Bruce specifically teaches notifying the driver of a warning message upon receiving an operational input to stop the cooperative operation regardless of the condition. Therefore, Bruce inherently teaches the portable device notifying the driver of a warning message upon receiving an operational input to stop the cooperative operation if the event location is set in the automated-driving control area. Moreover, the claim is silent regarding the condition of “if the event location is NOT set in the automated-driving control area” and the corresponding action, thus the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (See MPEP 2111.04 II. Contingent Limitations for more detail).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US20190294163A1, hereinafter Ueno) in view of Bruce (How to Shut off Annoying Useless Notification of Android, hereinafter Bruce).

Regarding claim 1, Ueno teaches an automated driving system comprising: 
a travel control device controlling travel of a vehicle (par [0064]: “On the other hand, when the travel controller 1 has the driving authority of the subject vehicle, the travel controller 1 performs automatic driving of the subject vehicle by controlling the braking/driving mechanism 2 and the steering mechanism 3 in accordance with the automatic driving control plan developed by the automatic driving control planning apparatus 10”, wherein “automatic driving control planning apparatus 10” corresponds to a travel control device); and 
a portable device possessed by a driver of the vehicle (par [0096]: “the notification apparatus 40 may be realized by using other apparatus having display means and sound output means, such as a mobile phone or a smartphone”, wherein “mobile phone or a smartphone” corresponds to portable device possessed by a driver of the vehicle), 
the automated driving system automatically driving the vehicle by cooperative operation of the travel control device and the portable device (par [0100]: “Next, the travel controller 1 starts automatic driving of the subject vehicle (step S102). That is, driving authority of the subject vehicle is shifted from the driver to the travel controller 1, and the travel controller 1 performs automatic control of the braking/driving mechanism 2 and the steering mechanism 3, on the basis of an automatic driving control plan developed in step S101”; par [0138]: “When the subject vehicle reaches the driving switching preparation section (YES in step S303), the notification processor 22 uses the notification apparatus 40 to notify the driver of a start of the driving switching preparation section (step S304). As a specific example of the notification in step S304”; par [0096]: “the notification apparatus 40 may be realized by using other apparatus having display means and sound output means, such as a mobile phone or a smartphone”, wherein travel control device sending notification to the portable device and portable device being able to display the notification to the user corresponds to cooperative operation of the travel control device and the portable device), 
wherein in the cooperative operation, 
the portable device transmits route data indicating a route from a starting point to a destination to the travel control device (par [0063]: “The automatic driving control planning apparatus 10 develops an automatic driving control plan of the subject vehicle on the basis of a planned traveling route of the subject vehicle.[…] Further, the navigation system to determine the planned traveling route of the subject vehicle may be mounted on the subject vehicle, or may be one using a navigation function of a mobile phone, a smartphone, or the like. For simplicity of explanation, in the present embodiment, it is assumed that the planned traveling route of the subject vehicle is set in advance”, wherein “planned traveling route” corresponds to  route data and comprises of a route from a starting point to a destination), 
the travel control device 
sets an event location on the route, based on the route data, the event location being a location where a travel condition of the vehicle is changed (FIG. 33; par [0099]: “When the driver performs an operation for performing automatic driving of the subject vehicle, the automatic driving control plan creation unit 11 of the automatic driving control planning apparatus 10 creates an automatic driving control plan on the basis of a planned traveling route of the subject vehicle and map information acquired from the map information storage 21 (step S101). The automatic driving control plan includes a plan of the automatic driving section and a plan of the driving switching preparation section”, wherein starting location of the “automatic-driving inhibited section” shown in FIG. 33 corresponds to an example of an event location on the route, as it corresponds to a location where a travel condition of the vehicle is changed), 
controls travel of the vehicle in an automated-driving control area of the route from the present position of the vehicle to a position at a predetermined distance ahead thereof, based on the route data and circumstance data indicating circumstances around the vehicle, the circumstance data being acquired by a circumstance sensor (FIG. 33; par [0100]: “Next, the travel controller 1 starts automatic driving of the subject vehicle (step S102). That is, driving authority of the subject vehicle is shifted from the driver to the travel controller 1, and the travel controller 1 performs automatic control of the braking/driving mechanism 2 and the steering mechanism 3, on the basis of an automatic driving control plan developed in step S101 and the peripheral information acquired by the peripheral information detector 30”; par [0116]: “[…] When the subject vehicle has reached the end point of the driving switching preparation section (YES in step S109), the notification processor 22 uses the notification apparatus 40 to notify the driver of the end of the automatic driving (step S110), and the travel controller 1 terminates the automatic driving (step S111)”, wherein “automatic driving control plan” corresponds to route data and “peripheral information” corresponds to circumstance data indicating circumstances around the vehicle, and “driving switching preparation section” shown in FIG. 33 corresponds to automated-driving control area, the distance of the “driving switching preparation section” corresponding to a predetermined distance ahead thereof), and 
transmits notification data for notifying the driver of a change of the travel condition to the portable device (par [0116]: “[…] When the subject vehicle has reached the end point of the driving switching preparation section (YES in step S109), the notification processor 22 uses the notification apparatus 40 to notify the driver of the end of the automatic driving (step S110), and the travel controller 1 terminates the automatic driving (step S111)”; par [0093]: “The notification processor 22 controls the notification apparatus 40 that presents information to the driver of the subject vehicle, on the basis of an automatic driving control plan acquired from the automatic driving control plan creation unit 11, a determination result notification received from the driving switching permission determination unit 13”, wherein “automatic driving control plan creation unit 11” and “driving switching permission determination unit 13” are parts of the travel control device), and 
the portable device notifies the driver of the change of the travel condition, based on the notification data (par [0116]: “[…] When the subject vehicle has reached the end point of the driving switching preparation section (YES in step S109), the notification processor 22 uses the notification apparatus 40 to notify the driver of the end of the automatic driving (step S110), and the travel controller 1 terminates the automatic driving (step S111)”; par [0096]: “the notification apparatus 40 may be realized by using other apparatus having display means and sound output means, such as a mobile phone or a smartphone”). Ueno mainly teaches of the cooperative operation of the travel control device and the portable device, thus fails to specifically teach wherein upon receiving an operational input to stop the cooperative operation, the portable device notifies the driver of a warning message or ignores the received operational input if the event location is set in the automated-driving control area.
	However, Bruce teaches wherein upon receiving an operational input to stop the cooperative operation, not limiting to travel control device, the portable device notifies the driver of a warning message or ignores the received operational input if the event location is set in the automated-driving control area (See Figure 1 below, wherein “Turn off notifications” corresponds to operational input to stop the cooperative operation, and such warning message occurs regardless of the condition, thus occurs if the event location is set in the automated-driving control area).
Ueno is analogous to the claimed invention because pertains to identifying event location on the route and receiving notifications of the event location through a portable device. Bruce is considered analogous to the claimed invention because it is reasonably pertinent stopping the cooperative operation of the portable device with other sources. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable device of Ueno to incorporate the teachings of Bruce and provide a warning message upon receiving an operational input to stop the cooperative operation. Doing so would prevent the user from accidently turning off the cooperative operation with the travel control device, thus increasing user awareness.

    PNG
    media_image1.png
    426
    240
    media_image1.png
    Greyscale

Figure 1

Regarding claim 2, Ueno in view of Bruce teaches the automated driving system according to claim 1. Bruce further teaches wherein the warning message is a message asking for consent of the driver to stop the cooperative operation, and the portable device stops the cooperative operation if the consent of the driver is confirmed (See Figure 1 above, wherein the warning message comprises of “Cancel” and “Yes” which corresponds to asking for consent of the driver to stop the cooperative operation, or receiving notifications from the vehicle, and upon pressing “Yes” the portable device stops the cooperative operation).

Regarding claim 3, Ueno teaches a portable device for automatically driving a vehicle by cooperative operation with a travel control device controlling travel of the vehicle, the portable device comprising a processor configured to (par [0063]: “The automatic driving control planning apparatus 10 develops an automatic driving control plan of the subject vehicle on the basis of a planned traveling route of the subject vehicle. […] Further, the navigation system to determine the planned traveling route of the subject vehicle may be mounted on the subject vehicle, or may be one using a navigation function of a mobile phone, a smartphone, or the like. For simplicity of explanation, in the present embodiment, it is assumed that the planned traveling route of the subject vehicle is set in advance”; par [0138]: “When the subject vehicle reaches the driving switching preparation section (YES in step S303), the notification processor 22 uses the notification apparatus 40 to notify the driver of a start of the driving switching preparation section (step S304). As a specific example of the notification in step S304”; par [0096]: “the notification apparatus 40 may be realized by using other apparatus having display means and sound output means, such as a mobile phone or a smartphone”, wherein it is well known that “mobile phone, a smartphone” comprises a processor, travel control device sending notification to the portable device and portable device being able to display the notification to the user corresponds to cooperative operation of the travel control device and the portable device): 
transmit, in the cooperative operation, route data indicating a route from a starting point to a destination to the travel control device (par [0063]: “The automatic driving control planning apparatus 10 develops an automatic driving control plan of the subject vehicle on the basis of a planned traveling route of the subject vehicle. […] Further, the navigation system to determine the planned traveling route of the subject vehicle may be mounted on the subject vehicle, or may be one using a navigation function of a mobile phone, a smartphone, or the like. For simplicity of explanation, in the present embodiment, it is assumed that the planned traveling route of the subject vehicle is set in advance”, wherein “planned traveling route” corresponds to route data and comprises of a route from a starting point to a destination), 
notify, in the cooperative operation, a driver of the vehicle that a travel condition of the vehicle is changed, based on notification data received from the travel control device (par [0116]: “[…] When the subject vehicle has reached the end point of the driving switching preparation section (YES in step S109), the notification processor 22 uses the notification apparatus 40 to notify the driver of the end of the automatic driving (step S110), and the travel controller 1 terminates the automatic driving (step S111)”; par [0096]: “the notification apparatus 40 may be realized by using other apparatus having display means and sound output means, such as a mobile phone or a smartphone”, wherein “end of the automatic driving” corresponds to a travel condition of the vehicle is changed), 
acquire, in the cooperative operation, data indicating an event location from the travel control device, the event location being a location where a travel condition of the vehicle is changed and being set based on the route data (par [0103]: “The notification of step S104 may be performed before the timing of entering the driving switching preparation section. For example, at a timing one minute before the subject vehicle enters the driving switching preparation section, the notification processor 22 may cause the sound output unit 42 of the notification apparatus 40 to output a voice message “Entering the driving switching preparation section in one minute””; FIG. 24; par [0141]: “In addition, the switching propriety notification image in FIG. 24 also shows a remaining time until the automatic driving is canceled (remaining time until the subject vehicle reaches the end point of the driving switching preparation section).”, wherein “time remaining” information corresponds to data indicating an event location), but fails to specifically teach upon receiving an operational input to stop the cooperative operation, notify the driver of a warning message or ignores the received operational input if the event location is set in an area of the route from the present position of the vehicle to a position at a predetermined distance ahead thereof.
However Bruce teaches upon receiving an operational input to stop the cooperative operation, notify the driver of a warning message or ignores the received operational input if the event location is set in an area of the route from the present position of the vehicle to a position at a predetermined distance ahead thereof (See Figure 1, wherein “Turn off notifications” corresponds to operational input to stop the cooperative operation, and such warning message occurs regardless of the condition, thus occurs when the event location is set in an area of the route from the present position of the vehicle to a position at a predetermined distance ahead thereof).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable device of Ueno to incorporate the teachings of Bruce and provide a warning message upon receiving an operational input to stop the cooperative operation. Doing so would prevent the user from accidently turning off the cooperative operation with the travel control device, thus increasing user awareness.

Allowable Subject Matter
Claims 4-6 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668